Citation Nr: 0923641	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for neurological 
pathology of the left hand, left thumb, and palmer aspect of 
the ring and little finger, to include cubital tunnel 
syndrome.

2.  Entitlement to a higher evaluation for radiculopathy, 
cervical spine, C8, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a compensable evaluation for neurological 
pathology of the left hand, left thumb, and palmer aspect of 
the ring and little finger, to include cubital tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to 
August 1997.

The appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Officer (RO) in 
Honolulu, Hawaii, in which an evaluation greater than 20 
percent for radiculopathy of the cervical spine, C8, was 
denied.

This case was before the Board in January 2008, at which time 
the Board granted an evaluation of 30 percent, and no 
greater, from December 2001 and prior to July 14, 2003 for 
radiculopathy, cervical spine, C8 and denied an evaluation 
greater than 30 percent for radiculopathy, cervical spine, 
C8, beginning July 14, 2003.

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims.  In January 2009, the Court remanded the 
January 2008 Board decision to the Board for development in 
compliance with the January 2009 Joint Motion for Remand 
which, in essence, confirmed that part of the decision 
granting an evaluation of 30 percent from December 2001 and 
prior to July 14, 2003 for radiculopathy, cervical spine, C8, 
and vacated and remanded that part of the decision that 
denied an evaluation greater than 30 percent for 
radiculopathy, cervical spine, C8, prior to and beginning 
July 14, 2003.

The medical and procedural facts in this case are complicated 
and warrant explanation.

The Veteran argues that she experiences neurological symptoms 
in her upper extremities that are part and parcel of her 
service-connected cervical disability.  And medical evidence 
reflects that she has been diagnosed with cervical strain and 
cervical disc disease, thoracic outlet syndrome, suspected 
carpal tunnel syndrome in both upper extremities with 
antecubital syndrome, and other neurological pathology in her 
upper extremities.  Clinical findings show disc narrowing at 
C4-5 and C5-6.  However, the only disability for which the 
Veteran is service-connected is radiculopathy, cervical 
spine, C8.

The Veteran's belief that the manifested neurological 
symptoms in both upper extremities is part and parcel of her 
service-connected cervical spine disability is in part 
predicated on changes the RO made in the description of her 
service-connected disability in previous rating decisions 
made prior to the rating decision currently on appeal.

The veteran was originally service connected for a disability 
described as left C8 radiculopathy versus cubital tunnel 
syndrome in a January 1998 rating decision.  The disability 
was evaluated as 20 percent disabling under Diagnostic Code 
8515-8511, which contemplated neurological impairment of the 
median and middle radicular nerves.  In a September 2000 
rating decision, the RO changed the description of the 
veteran's disability to radiculopathy, cervical spine, C8, 
and evaluated the disability under Diagnostic Code 5299-5293, 
which contemplated intervertebral disc disease of the 
cervical spine.  In its reasons and bases, the RO explained 
that the most recent VA examination linked neurological 
manifestations in the left and right wrist to the cervical 
radiculopathy; but additional evidence showed the veteran had 
undergone a post-service injury to her right upper extremity.  
The RO declined to grant additional compensation for the 
residuals of that injury, which involved symptoms in the 
right upper extremity.  The RO thus confirmed and continued 
the 20 percent evaluation, but under the new diagnostic code.  
The veteran did not appeal this decision and it became final.  

In December 2001, the veteran filed a claim for increase for 
her left cubital tunnel syndrome.  She also requested the RO 
reopen and re-evaluate her claim for right arm and cervical 
spine disability, and for numbness in her lower extremities.  
She alleged the condition in her right arm was the same as in 
her left arm.

In May 2003 the RO issued a rating decision confirming and 
continuing the 20 percent evaluation for radiculopathy, 
cervical spine, C8 and denying service connection for a right 
wrist condition.  The veteran submitted a statement in July 
2003 alleging that the RO had again confused the disability 
for which she sought an increase.  She stated she was 
service-connected for left cubital tunnel syndrome, and 
argued that her neck, among other conditions, continued to 
cramp and hurt constantly.  

The RO sent the veteran a letter explaining that she was now 
service-connected for radiculopathy of the cervical spine, C8 
and that it was the neck problem that was causing her upper 
left extremity problems.  The letter requested that she 
clarify her claim.  In an August 2003 response, she argued 
that her left arm and neck disability had increased in 
severity, and that she experienced neurological symptoms in 
both her upper extremities that were part and parcel of the 
service-connected cervical spine disability. 

In the Introduction to its January 2008 decision, the Board 
referred the Veteran's claims for compensation based on 
neurological manifestations in the veteran's left and right 
upper extremities, and for service connection of thoracic 
outlet syndrome, to the RO for separate adjudication.  The 
record shows that the RO has not yet adjudicated these 
matters.

As noted above, the sole disability for which the Veteran is 
service connected is radiculopathy, cervical spine, C8.  No 
other cervical spine vertebrae, or disability associated with 
other cervical spine vertebrae, is service-connected.  The 
Board understands (and shares) the Veteran's frustration with 
the medical and procedural complications in this case.  
Unfortunately, the Board cannot rate what is not service 
connected.  

However, an August 2006 VA examination established by medical 
opinion that the Veteran manifested left upper extremity 
neuropathy that had had its onset during the Veteran's active 
service, when it was diagnosed as cubital tunnel syndrome.  
Given that the medical evidence provides a sufficient basis 
upon which to grant service-connected for this disability, 
the Board finds that it may take jurisdiction of the issue.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, as above noted, the Court's order left intact 
the grant of 30 percent for radiculopathy, cervical spine, 
C8, prior to July 14, 2003 and vacated and remanded that part 
of the decision that denied an evaluation greater than 30 
percent for the cervical spine C8 disability prior to and 
beginning July 14, 2003.  Thus, the  procedural disposition 
of the case no longer represents a staged evaluation.

The issues are thus as reflected on the front page of this 
decision.

Concerning the evaluation of the service-connected 
radiculopathy, cervical spine, C8, the Board was directed to 
apply the version of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
in effect prior to September 23, 2002.  The Joint Motion for 
Remand argued that the Board did not apply the correct legal 
standard in adjudicating the Appellant's claim.  The Board's 
reasoning in not granting evaluations greater than 30 percent 
for the service-connected radiculopathy of the cervical spine 
prior to and beginning in July 2003 was that the Veteran did 
not manifest neuropathy prior to July 2003 and that, 
beginning in July 2003, she did not manifest "neurological 
findings appropriate to the site of the diseased C8 cervical 
spine."  The Joint Motion argued that the Board did not 
apply the correct legal standard in adjudicating the 
Appellant's claim because the "older version of DC 5293 
provides that a 40 percent evaluation is warranted if there 
are 'severe, recurring attacks of intervertebral disc 
syndrome, with little intermittent relief,' and has no 
requirement for neurological findings." (underline added).

The Board has carefully reviewed the Joint Motion for Remand, 
and the subject criteria, 38 C.F.R. § 4.71a, Diagnostic Code 
5293, in effect prior to September 23, 2002.  Review of the 
criteria reveals that the Joint Motion for Remand misstates 
the law.  The version of Diagnostic Code 5293, in effect 
prior to September 23, 2002 does, in fact, contemplate 
neurological manifestations as part of intervertebral disc 
disease.  The criteria affords a 40 percent evaluation for 
severe recurring attacks of intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The claims for service-connection for other cervical spine 
disabilities including disc narrowing at C4-5 and C5-6 and 
neurological manifestations in the veteran's right upper 
extremity, and for service connection of thoracic outlet 
syndrome, are referred to the RO for adjudication.

The issue of the evaluation to be assigned the service-
connected neurological pathology of the left hand, left 
thumb, and palmer aspect of the ring and little finger, to 
include cubital tunnel syndrome addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that neurological 
pathology of the left hand, left thumb, and palmer aspect of 
the ring and little finger, to include cubital tunnel 
syndrome, had its onset during active service.

2.  The service connected radiculopathy, cervical spine, C8 
was manifested by severe limitation of the motion of the 
cervical spine measuring 25 degrees flexion at its most 
limited, pain requiring prescribed medication, but no 
findings of fractured vertebrae, unfavorable ankylosis, and 
no neurological findings attributable to the C8 vertebrae.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurological 
pathology of the left hand, left thumb, and palmer aspect of 
the ring and little finger, to include cubital tunnel 
syndrome are met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303  
(2008).

2.  The criteria for an evaluation greater than 30 percent 
for radiculopathy, cervical spine, C8 are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5290, and 5293 (effective prior to September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claim for service connection, in light of the 
favorable action taken herein, discussion of whether VA has 
met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Concerning the claim for increased evaluation, for an 
increased-rating claim, VA must, at a minimum, notify a 
claimant that, (1) to substantiate an increased-rating claim, 
the evidence must demonstrate a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life and (2) that if 
an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Preadjudicatory notice was provided by letter dated in March 
2002.  However, this notice was insufficient.  Additional 
notice was provided in December 2003.  Notwithstanding, these 
letters identified the evidence necessary to substantiate her 
claim and the relative duties of VA and the claimant to 
obtain evidence.  The May 2003 and April 2004 rating 
decisions explained the criteria for the next higher 
disability rating available for her radiculopathy, cervical 
spine, C8 under both the old and revised criteria.  The 
September 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for her service-connected cervical spine disability, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b). 

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate her claims, and as such, that she 
had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected. See Sanders, 487 F.3d 
at 489.

And, in any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).

VA obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  The Veteran was also afforded the opportunity 
to give testimony before the Board, which she declined to do.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

VA examination conducted in August 2006 shows diagnosis of 
neuropathy described as episodic numbness in the left hand, 
whole thumb, and palmer aspect of the ring and linger 
fingers.  The examiner observed that this was not consistent 
with any known types of neuropathy or the diagnosis made 
during active service.  However, the examiner opined that the 
manifestations had their onset during active service when 
they were diagnosed as cubital tunnel syndrome.

There are no other opinions or findings against a finding 
that the neurological pathology of the left hand, left thumb, 
and palmer aspect of the ring and little finger, to include 
cubital tunnel syndrome had its onset during active service.

Service connection for neurological pathology of the left 
hand, left thumb, and palmer aspect of the ring and little 
finger, to include cubital tunnel syndrome, is warranted.

III.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service connected for left C8 radiculopathy 
versus cubital tunnel syndrome in a September 1998 rating 
decision, and the disability was evaluated as 20 percent 
disabling effective in August 1997 under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515-8511, which contemplated neurological 
impairment of the median nerve evaluated as incomplete 
paralysis of the middle radicular nerve group.  In September 
2000, as noted above, in the Introduction, the RO changed the 
description of the veteran's disability to radiculopathy, 
cervical spine, C8, and evaluated the condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5293, which 
contemplates a condition of the cervical spine evaluated as 
intervertebral disc syndrome.  The 20 percent evaluation was, 
however, confirmed and continued.  

In December 2001, the veteran filed her current claim for 
increase.  In May 2003, the RO issued a rating decision 
confirming and continuing the 20 percent evaluation assigned 
for radiculopathy, cervical spine, C8, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, which contemplates limitation 
of motion in the cervical spine.  The veteran appealed this 
decision.  Subsequently, the RO issued a rating decision 
dated in April 2004, granting a 30 percent evaluation under 
Diagnostic Code 5290, effective in July 2003.  This 
evaluation was made effective the date the Veteran's claim 
was received, in December 2001, by that part of the January 
2008 Board decision that was not vacated.

The 30 percent evaluation is assigned under Diagnostic Code 
5290, which contemplates limitation of cervical spine motion 
that is severe.  An evaluation greater than 30 percent is not 
provided by Diagnostic Code 5290, but an additional 10 
percent, may be warranted for demonstrable deformity of 
vertebral body.  

The regulations governing the evaluation of spine 
disabilities were revised twice during the pendency of the 
veteran's claim, in September 2002 and September 2003.

The change in regulations pertinent to this case took place 
were made effective on September 26, 2003.  The regulations 
were then revised to provide a General Rating Formula for 
Disease and Injuries of the Spine.  These revised criteria 
require that a back disability be evaluated under whichever 
method results in the higher evaluation, when all 
disabilities are combined, under 38 C.F.R. Section 4.25, and 
that the spine is to be evaluated with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

Under the General Rating Formula, a 20 percent evaluation is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but no greater than 30 degrees.  A 30 percent 
evaluation is assigned for limitation of forward flexion of 
the cervical spine at 15 degrees or less or for favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation may be assigned for unfavorable ankylosis of the 
cervical spine; and a 100 percent evaluation is afforded for 
unfavorable ankylosis of the entire spine.

Note (5) stipulates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(1) following the General Rating Formula stipulates that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.

An evaluation greater than 30 percent could be warranted 
under Diagnostic Codes other than 5290 for the criteria in 
effect prior to September 23, 2002.  A 40 percent evaluation 
could be warranted for unfavorable ankylosis of the cervical 
spine (Diagnostic Code 5287), and a 60 percent evaluation 
could be warranted for residuals of fractured vertebrae 
without cord involvement and with abnormal mobility requiring 
a neck brace (Diagnostic Code 5285), or for ankylosis of the 
entire spine at a favorable angle (Diagnostic Code 5286).  A 
40 percent evaluation could also be warranted for severe, 
recurring attacks of intervertebral disc syndrome with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
intermittent relief (Diagnostic Code 5293).

In September 2002, the regulations governing the evaluation 
of intervertebral disc syndrome were also revised and now 
instruct that such symptoms shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

In September 2003, the criteria governing intervertebral disc 
disease was reclassified as Diagnostic Code 5243.  However, 
the criteria itself remained the same.  Under the revised 
criteria, an evaluation of 20 percent contemplates 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks during the past 
twelve months.  An evaluation of 40 percent contemplates 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past twelve months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective prior to September 26, 2003, and Diagnostic 
Code 5243, effective September 26, 2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.

Following a thorough review of the various rating criteria, 
the Board finds that the old criteria are more favorable to 
the veteran.

The medical evidence shows cervical spine motion, at its most 
limited, at 25 degrees forward flexion.  This warrants, at 
most, a 20 percent evaluation under the General Rating 
Formula.  The veteran's cervical spine is not shown to be 
ankylosed.  Rather, range of motion has always been present, 
albeit with pain and limitation.  And, while the veteran is 
service-connected for cervical spine radiculopathy at C8, the 
medical evidence does not reflect that the veteran has had 
incapacitating episodes of greater than two weeks requiring 
bed rest and treatment prescribed by her physician.  
Neurological findings, throughout, have been negative for 
neuropathy attributable to the C8 vertebrae, the only 
vertebrae for which the veteran is service-connected.  There 
are thus no neurological symptoms that may be separately, 
compensably, evaluated under the new criteria.

The Board will thus evaluate the radiculopathy, cervical 
spine, C8, under the criteria in effect prior to September 
23, 2002.

VA examinations conducted in September 2002, March 2004, and 
August 2006 found limitation of cervical spine motion at 25 
degrees forward flexion, 25 degrees extension, 17 degrees 
left lateral flexion, 28 degrees right lateral flexion, 32 
degrees left lateral rotation, and 45 degrees right lateral 
rotation at its most limited.  No pain was noted on motion in 
March 2004, but tenderness was objectively observed in the 
trapezius muscles.  In August 2006, no additional limitation 
of motion was observed following repetition of motion due to 
pain, fatigue, incoordination, weakness or lack of endurance.  
Grip strength was measured at 5 of 5 and all fingers were 
able to oppose the median transverse crease of their 
respective hands.  Thumbs were similarly able to oppose the 
base of the fifth digit of the hand, bilaterally, and Phalen 
and Tinel tests were negative.  No deficit was noted in 
reflexes. X-rays showed straightening of the normal cervical 
lordosis without other significant abnormalities in September 
2002 and in August 2006, lordosis of the cervical spine 
suggestive of muscle spasm.  Vertebral body heights were well 
maintained and disc bases were unremarkable.  Neural foramina 
were widely patent and no other bony abnormalities were 
found.  

In September 2002, the examiner diagnosed self-described 
numbness in both arms of unclear etiology with chronic 
cervical muscle spasm radiating to shoulders and upper back 
likely myofascial pain with self-described numbness in the 
ulnar distribution to both hands with mildly decreased range 
of motion on cervical spine and full range of motion to 
shoulders, elbows, and wrists.  In March 2004, the examiner 
diagnosed radiculopathy with pain in bilateral arms due to 
cervical spine strain.  The August 2006 examination report 
shows a diagnosis of cervical spine paraspinous muscle spasm 
with limited motion.  

In August 2006, the Veteran underwent neurological 
examination.  The examiner found the thumb and finger pads of 
the ring and little finger of the left hand to have altered 
sensation to monofilament.  Sharp/dull discrimination was 
intact.  The examiner diagnosed episodic numbness of the left 
hand whole thumb, and palmer aspect of the ring and little 
finger.  The examiner observed that neuropathy was not 
consistent with any known types of neuropathy and 
specifically opined that there were no manifestations of 
neuropathy attributable to the service-connected C8 
vertebrae.

VA and private treatment records, including records received 
from the Social Security Administration (SSA) show complaints 
of cervical spine pain radiating into the upper back and 
upper extremities, with treatment with prescribed 
medications, including Tramadol and Vicodin, a fall in 2005; 
but no findings of fracture or malalignment of the cervical 
spine or of other abnormalities in C8.  SSA records show 
entitlement to disability was denied based on multiple 
arthralgias, esophagitis, and post-traumatic stress disorder 
(PTSD) in February 2002 but was granted in 2004 based on a 
primary diagnosis of PTSD and a secondary diagnosis of 
anxiety disorder, with onset in 2001.  

These findings do not support an evaluation greater than 30 
percent because the medical evidence does not establish that 
the veteran's radiculopathy, cervical spine, C8 involves a 
fractured vertebrae or unfavorable ankylosis under Diagnostic 
Codes 5285, 5286, or 5287.  Rather, X-rays demonstrate 
straightening of the normal cervical lordosis in September 
2002 and reversal of lordosis suggestive of muscle spasm in 
August 2006, absent other abnormalities in the C8 vertebrae.  
And, the medical evidence reveals that the Veteran can move 
her neck, albeit with limitation and pain.

A higher, 40 percent, evaluation could also be warranted 
under Diagnostic Code 5293, as noted above.  The medical 
evidence shows the veteran is service-connected for 
radiculopathy of the cervical spine, C8, and has been 
observed to have muscle spasm and was shown in private 
clinical findings to manifest narrowing of the space between 
C4-5 and C5-6.  Yet, outpatient neurological evaluation in 
December 2001 found no neuropathy and normal strength without 
muscle wasting.  Pain was present but inconsistent.  No 
sensory loss was detected, and reflexes were equal.  A 
rheumatology disorder was suspected but ruled out.  
Additional neurological consult in February 2002 confirmed 
the findings of no radiculopathy and diagnosed thoracic 
outlet syndrome.  Moreover, the August 2006 VA neurological 
examination and examination for spine found no neurological 
pathology attributable to C8.

The August 2006 VA examinations were based on review of the 
claims file, including the veteran's service medical records, 
the previous VA and private treatment records showing the 
veteran's consistent complaints of neurological symptoms, 
previous VA neurological consultation and examination, and 
the private records showing findings of narrowing at C4-5, 
and C5-6-as well as examination of the Veteran.  The 
examiner's findings were based on examination of the veteran, 
including clinical findings, and review of the record.  
Hence, the August 2006 finding that the veteran exhibited no 
C8 neuropathy and that neuropathy of the left upper extremity 
was not the etiological result of C8, is accorded probative 
weight  See Grover v. West, 12 Vet. App. 109, 112 (1999).  

The veteran is service-connected for radiculopathy of the 
cervical spine specifically at C8.  Accordingly, absent 
neurological findings appropriate to the site of a the 
diseased C8 cervical spine disc, the veteran's disability 
does not meet the criteria for an evaluation greater than 30 
percent under Diagnostic Code 5293.  This is because the 
Veteran's radiculopathy, cervical spine, C8, is not shown by 
the medical evidence to be manifested by severe, recurring 
attacks of intervertebral disc syndrome attributable to the 
service-connected C8 disability, that is characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with intermitted relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).

In other words, absent neurological findings appropriate to 
the site of the service-connected diseased C8 cervical spine 
disc, the veteran's disability does not meet the criteria for 
an evaluation greater than 30 percent under Diagnostic Code 
5293.

Clinical findings of narrowing at C4-5 and C5-6 are noted but 
are not part of the service-connected C8 cervical spine 
disability, as explained above.  The same is true of the 
diagnosed thoracic spine outlet syndrome.  These matters have 
been referred to the RO as the subject of separate claims for 
adjudication and will not be considered herein.  

The preponderance of the evidence is against an evaluation 
greater than 30 percent for the service-connected 
radiculopathy, cervical spine, C8; there is no doubt to be 
resolved; and an evaluation greater than 30 percent for the 
C8 cervical spine disability is not warranted.

In evaluating the Veteran's service-connected C8 cervical 
spine disability, the Board considered the disabling effects 
of pain and pain on motion. See DeLuca, supra.

The Veteran genuinely believes that her radiculopathy, 
cervical spine, C8 is worse than evaluated and has offered 
her statements.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the extent of her 
radiculopathy, cervical spine, C8, and her views are of no 
probative value.  And, even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed findings provided by the medical professionals who 
discussed her symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support the assignment 
of differing evaluations other than that already assigned. 

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to her radiculopathy, 
cervical spine, C8.


ORDER

Service connection for neurological pathology of the left 
hand, left thumb, and palmer aspect of the ring and little 
finger, to include cubital tunnel syndrome is granted.

An evaluation greater than 30 percent for radiculopathy, 
cervical spine, C8, is denied.


REMAND

By this decision, the Board has granted service connection 
for neurological pathology of the left hand, left thumb, and 
palmer aspect of the ring and little finger, to include 
cubital tunnel syndrome.  

The August 2006 found the thumb and finger pads of the ring 
and little finger of the left hand to have altered sensation 
to monofilament.  The examiner observed that the neuropathy 
was not consistent with C8 neuropathy, or with any other 
kinds of neuropathy.  However the examiner opined that the 
condition had had its onset during the Veteran's active duty, 
when it was diagnosed as cubital tunnel syndrome.

Additional VA examination must be conducted to determine the 
nature and extent of this newly service-connected 
neurological pathology  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and 
private medical records are obtained.  

2.  Schedule the Veteran for examination 
by the appropriate medical 
professional(s) to determine the nature 
and extent of the newly service-connected 
neurological pathology of the left hand, 
left thumb, and palmer aspect of the ring 
and little finger, to include cubital 
tunnel syndrome.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence and a copy of this remand must 
be sent to the examiner(s) for review.

3. After undertaking any other 
development deemed essential in addition 
to that specified above-to include the 
adjudication of all referred issues from 
the Introduction, above, including, but 
not limited to cervical strain, cervical 
disc disease, thoracic outlet syndrome, 
neurological pathology in the right upper 
extremity (including whether new and 
material evidence has been submitted to 
reopen the previously denied claim for a 
right wrist condition) and clinical 
findings of disc narrowing at C4-5 and 
C5-6, with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained as 
a result of this remand. If any decision 
remains adverse to the Veteran, furnish 
her with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of her claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


